DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 17 is amended.
Claim 28 is canceled.
Claim 34 is new.
Claims 17-27 and 29-34 are examined on the merits.
Response to Arguments
With respect to Double Patenting rejection, the Double Patenting rejection of claims 17-33 is withdrawn in view of the amendment made to claim 17.
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive:
With respect to claim 17, Applicants argue that cited prior art does not disclose limitations presented in the amendment made to the claim.
However, the limitations presented in the amendment made to claim 17 are taught by the newly brought secondary reference of Adie. See the rejection in view of Adie et al. (US 2011/0282309) below.
Claim interpretation
Claim 30 requires sutures applied to the wound that is not positively claimed. Therefore, the limitation “sutures applied to the wound” has not been given patentable weight. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-24, 27-30, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (WO 2010/075180) in view of Adie et al. (US 2011/0282309).

Regarding claim 17, Robinson discloses a negative pressure wound treatment apparatus (see Title) comprising:
a wound dressing 100 (page 4, line 18; fig. 1) comprising a backing layer 110 (page 4, line 31; fig. 1) and a manifold (fig. 4A) that is a stabilizing structure positioned below the backing layer, the stabilizing structure is configured for placement over skin surrounding the wound (page 6, lines 22-24); 
a port 154 (page 12, line 5; fig. 1) for communicating negative pressure to the wound dressing; 
wherein the stabilizing structure is collapsing along x-axis and y-axis defining horizontal plan, but not along z-axis defining a vertical plan (page 13, lines 22-24), i.e.  the stabilizing structure is configured to collapse significantly more within a horizontal plane than within a vertical plane to apply a horizontal force to the skin surrounding the wound when the wound dressing is placed under negative pressure.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	Adie teaches an apparatus for dressing the wound (Abstract, lines 1-2) comprising the absorbent layer 110 ([0144], lines 1-2; fig. 1B) positioned between the wound contact layer 102 ([0137], line 3; fig. 1B) that is interpreted as being a stabilizing structure and the backing layer 140 ([0144], lines 6-7; fig. 1B), the absorbent layer 110 (fig. 1B) comprising the trough hole 146 ([0161], lines 1-2; fig. 1B) positioned directly beneath the port 145 ([0161], line 2; fig. 1B).

    PNG
    media_image3.png
    193
    623
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the apparatus of Robinson with the absorbent layer with the through hole positioned beneath the port, as taught by Adie in order to absorb liquid and avoid inhibiting of pressure applied by the absorbent layer, as motivated by Adie ([0161], lines 6-8). 
Robinson in view of Adie do not expressly disclose the apparatus, wherein stabilizing structure is configured to be placed over an area of intact body surface adjacent the wound.



Regarding claim 18, Robinson discloses the stabilizing structure comprising plurality of rows of intervening members 236 (fig. 4A) configured to rotate in different directions (see fig. 4A).
Regarding claim 19, Robinson discloses the stabilizing structure comprising:
a plurality of elongate strips 290 (fig. 4A);

wherein the plurality of elongate strips and the plurality of intervening members form a plurality of cells B (fig. 4A) defined by walls C (fig. 4A).
Regarding claims 20 and 21, Robinson discloses the system, wherein the intervening members 236 (fig. 4A) are connected to the elongate strips 290 (fig. 4A) via joint/hinge A (fig. 4A).
Regarding claim 22, Robinson discloses the system, wherein the hinges A (fig. 4A) are configured to collapse in one direction, because the stabilizing structure is disclosed as being collapsing along x-axis and y-axis defining horizontal plan, but not along z-axis defining a vertical plan (page 13, lines 22-24).
Regarding claim 23, Robinson discloses the system, wherein joints are configured to restrict the movement of the intervening members along z-axis, since joints A (fig. 4A) allow the movement around the vertical axis only (see fig. 4A).
Regarding claim 24, Robinson discloses the system, wherein the elongate strips 290 (fig. 4A) are interpreted as being rigid because the structure is disclosed as not being capable of collapsing along z-axis (page 13, lines 22-24).
Regarding claim 25, Robinson in view of Adie disclose the invention discussed except of the stabilizing structure being in the shape of an oval, but motivates to do so by disclosing that the stabilizing structure is intended to be positioned into the wound 
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the stabilizing structure of Robinson in the shape of the oval in order to make the stabilizing structure to conform the wound space, as motivated by Robinson.
Regarding claim 27, Robinson discloses the system comprising an additional layer placed atop the stabilizing structure (page 11, lines 1-2) that is an acquisition distribution layer between the stabilizing structure and the backing layer, wherein the acquisition layer is made of foam (page 11, lines 4-5). 
Regarding claim 29, Robinson discloses the system comprising adhesive 118 (page 6, lines 13-14; fig. 2) attaching the wound dressing to the skin 104 (page 4, line 28; fig. 2) surrounding the wound.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding claim 30, Robinson discloses the dressing comprising sutures applied to the wound (page 6, line 15), wherein, since Robinson discloses substantially the same structure as that claimed by Applicants, the structure of Robinson is interpreted as 
Regarding claim 32, Robinson discloses the invention discussed above except of particular parameter of the stabilizing structure percentage rate in relation to its wide or long.
Robinson discloses the stabilizing structure intended to be positioned into the wound (page 6, lines 22-24) that means the particular parameter of the stabilizing structure percentage rate in relation to its wide or long depends of corresponding dimensions of the wound, and consequently, affects the level of filling the wound by the stabilizing structure, and therefore it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameter of the stabilizing structure percentage rate in relation to its wide or long in order to achieve the desired level of filling the wound by the stabilizing structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).
Regarding claim 33, Robinson discloses a method of treating a wound (see Title) with the apparatus 100 (fig. 1), comprising:
placing the wound dressing over the wound (page 5, lines 16-19) with the stabilizing structure/manifold (page 6, lines  22-24) positioned over the skin surrounding the wound;

wherein the stabilizing structure applies a horizontal force to the skin surrounding the wound because the stabilizing structure is disclosed as being collapsing along x-axis and y-axis defining horizontal plan, but not along z-axis defining a vertical plan (page 13, lines 22-24).
Regarding claim 34, Robinson discloses the invention discussed above but does not expressly disclose the dressing, wherein the acquisition distribution layer comprises a through hole, the through hole positioned beneath the through hole in the absorbent layer.
Adie teaches an apparatus for dressing the wound (Abstract, lines 1-2) comprising, wherein layers 110 (fig. 1B) underlying the backing layer 140 (fig. 1B) comprising the trough hole 146 ([0161], lines 1-2; fig. 1B) positioned directly beneath the port 145 ([0161], line 2; fig. 1B).
The rationale of obviousness rejection discussed above in claim 17 is incorporated herein in its entirety.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (WO 2010/075180) in view of Adie et al. (US 2011/0282309), and further in view of Dunn et al. (WO 2014/014922).
Robinson in view of Adie disclose the invention discussed above but does not expressly disclose the apparatus comprising a wound contact layer, 
Dunn teaches a negative wound treatment apparatus (Abstract, lines 1-4) comprising a separate porous material layer provided below the stabilizing structure (page 5, [0013], line 10) that is a wound contact layer, wherein the stabilizing structure is positioned between the stabilizing structure and the backing layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the system of Robinson/ Adie with the wound contact layer, as taught by Dunn in order to provide fluid flow through the material, as motivated by Dunn (page 24, [0100], lines 7-8).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (WO 2010/075180) in view of Adie et al. (US 2011/0282309), and further in view of Lavender et al. (US 5,562,107).
Robinson in view of Adie disclose the invention discussed above but do not expressly disclose the apparatus, wherein the backing layer is transparent or translucent.
Lavender teaches a wound cover, wherein the cover (backing layer) is transparent (Abstract, line 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the backing layer of Robinson/ Adie/Dunn transparent, as taught by Lavender in order to allow visual inspection of the underlying wound, as directed by Lavender (Abstract, lines 8-9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781